DETAILED ACTION
Original claim 1-21 were filed on November 25, 2020.  With the preliminary amendment of November 25, 2020, claims 1-21 have been cancelled and claims 22-41 have been added.  Claims 22-41 are pending.  
Election/Restrictions
As provided in 37 CFR 1.475:
(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories.
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(d) If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. 

Restriction/election is required under 35 U.S.C. 121 and/or 372 and CFR 1.475.
Claims 22-41 are directed to a genus of compounds having a structure of X-Y-Z wherein: 
X is a growth factor, a growth factor fragment, an agent that activates a growth factor receptor, or an agent that activates a mitogen-activated protein kinase (MAPK) pathway; 
Y is absent or a linker; and 


The species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The technical feature linking the species appears to be that they all relate to compounds having a structure of X-Y-Z wherein: 
X is a growth factor, a growth factor fragment, an agent that activates a growth factor receptor, or an agent that activates a mitogen-activated protein kinase (MAPK) pathway; 
Y is absent or a linker; and 
Z is a bone-targeting molecule.

However, such compounds are obvious over Kopecek et al, 2016 (WO 2016/196400).  Kopecek discloses a compound for treating bone fractures with the formula X-Z wherein X is a negatively charged oligopeptide and Z is an active compound comprising prostaglandin E1  [0023], [0029]) and  wherein the negatively charged oligopeptide is a bone-targeting molecule (Fig 14).   While Kopecek does not explicitly disclose a construct wherein X is prostaglandin E1 and Z is the bone-targeting molecule, said construct is obvious over Kopecek.  Therefore the species below share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Accordingly, the species are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
For each bullet set forth below, applicants are required to elect one specific species for initial prosecution. .  In addition, in the interest of compact prosecution, understanding applicants’ invention at the earliest possible time, and identifying allowable subject matter, the following is requested.
If the elected species is encompassed by a recited obvious sub-genus, applicants are requested to identify all members of the obvious sub-genus.  MPEP 803.02, 808.01(a)
If the elected species is encompassed by a proper Markush group, applicants are requested to identify all members of the proper Markush group.  In addition, applicants are requested to identify the common, distinctive core structural element shared by said members 1.
There is no restriction among members of an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated obvious sub-genus or the designated proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or an identified proper Markush group will be considered to be patentably distinct and restriction applies.

Elect one specific compound (SEQ ID NO, where every residue is designated).  Based on the elected compound provide the following information. 
The identity of the X growth factor, growth factor fragment, agent that activates a growth factor receptor, or agent that activates a mitogen-activated protein kinase (MAPK) pathway (claims 22 and 33-41).  Further identify the amino acids in the elected compound that are X.
The identity of the bone targeting molecule and identify the amino acids in the elected compound that are the bone targeting molecule (claims 22-27 and 41).  
One of: (i) the compound does not have a linker or (ii) the compound has a linker.  If the elected compound has a linker, identify the amino acids in the elected compound that are the linker (claims 22 and 28-30). 
If the elected compound has a linker, elect one of: (A) is not a releasable linker or (B) is a releasable linker. 
If the elected compound has a releasable linker elect one of:  (a) the releasable linker does not comprise a disulfide (S-S), an ester, or a protease-specific amide bond, (b) the releasable linker comprises a disulfide (S-S), (c) the releasable linker comprises an ester, (d) the releasable linker comprises a protease-specific amide bond, or (e) one specific combination of a disulfide (S-S), an ester, or a protease-specific amide bond (identify the combination). 
If the elected compound has a non-releasable linker elect one of: (a) the non-releasable linker is not a carbon-carbon bond, an ether, or an amide, (b) the non-releasable linker is a carbon-carbon bond, (c) the non-releasable linker is an ester, (d) the non-releasable linker is an amide, (e) the non-releasable linker is a specific combination of a carbon-carbon bond, an ether, and an amide (identify the combination). 
   
One of: (i) Y does not comprise one or more ethylene glycol unit or (ii) Y comprises one or more ethylene glycol unit (claims 31-32).
If the elected Y comprises one or more ethylene glycol unit is elected, further elect one of: (A) the ethylene glycol unit is not oxyethylene units or (B) the ethylene glycol unit is oxyethylene units.
As stated above, if Applicants believe that the elected species is encompassed by a specific sub-genus for which the species are obvious over each other or a proper Markush group of species, identification of the members of said obvious sub-genus or identification of the members of said proper Markush group is requested. If Applicants believe that the species constitute a proper Markush group, it is requested that applicants identify the common, core structural element of the members and the inventive function that flows from said core structure.  
There is no restriction among members of such an obvious sub-genus or proper Markush group.  The one chosen species will be considered to be a representative species of the designated sub-genus of species that are obvious over each other or the proper Markush group and, if allowable, additional species will be considered.  Species not within an identified obvious sub-genus or identified proper Markush group will be considered to be patentably distinct and restriction applies.
Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of an invention and species to be examined even though the requirement may be 
 The election of an invention and species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention and species.
Should Applicants traverse on the ground that the inventions or species are not patentably independent or distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention or species.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page numbers of the specification as filed be pointed to, not paragraphs of the published application or subsequent specification filings.  This is necessary as, the published application and subsequent specification filings are usually different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No Markush claim can be allowed until any improper Markush grouping rejection has been overcome or withdrawn (see MPEP § 706.03(y), subsection III), and all other conditions of patentability have been satisfied (MPEP 803.02 (III)(D)).